The defendants, in their answer, admitted all the facts charged in the bill, except the existence of the errors as specified, of which they put the plaintiffs to strict proof.
Upon a reference to the master, he reported that the errors charged in the bill did exist, and that the sum of $1,274.53 was due the plaintiffs from the estate of the guardian. The only evidence reported by the master was an account produced by the plaintiff Hillary, and by him *Page 46 
sworn to be the one used by William Blackman on the settlement in June, 1816, from which the items of hire and rent for 1799, 1800, and 1801, after being inserted, were erased; a book proved to be in the handwriting of Josiah Blackman, with an entry on the first page, that it was "a book to keep the hire of negroes belonging to the orphans of William Fellow, deceased" (the father of the plaintiff Mary), in which the hire and rent for the above-mentioned three years was entered without remark, and every other entry in it, relating to the property of the plaintiff, was incorporated into the account. Also the deposition of one Elliot, who swore that he had been called on as an arbitrator to settle between the plaintiffs and William Blackman, as administrator of Josiah; that a former account was produced, in which the rent and hire for the above-mentioned three years was erased, and that the arbitrators seeing no reason why those erasures were made, had taken the (63)  several items into the account.
Upon the coming in of the report, RUFFIN, J., pronounced a decree of confirmation, and awarded execution. The defendant not having an opportunity of appealing, brought the cause to this Court bycertiorari.
Although the decree below recited that exceptions were filed, they probably were not reduced to writing; none appeared upon the transcript.
I can see no grounds upon which the report of the master can be sustained. That no cause is assigned why items originally inserted in an account were obliterated is certainly a very insufficient reason for reinstating them, in the absence of all evidence to prove the propriety of originally inserting them.
As to the objection that the report was not excepted to in the court below, we cannot shut our eyes to the unsatisfactory reasons assigned by the master. In such a case exceptions are unnecessary; they would only point out that which is sufficiently obvious. Besides, this being a bill to surcharge and falsify, it is, in its very nature, an exception as to the items complained of, and in the laxity of practice, as yet allowed in this State, in a report like the present we will look into it without formal exceptions.
The decree must be revised and the cause remanded.
PER CURIAM.                  Decree reversed, and the cause remanded.
Cited: Wood v. Brownrigg, 14 N.C. 431. *Page 47 
(64)